DETAILED ACTION
	Claims 1, 4-27 are currently pending. 1, 4-11, 13-14, 16 and 19-25 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
	The prior rejection of claims(s) 3, 13 and 16 under 112(b) is withdrawn based on Applicant canceling claim 3 and amending claims 13 and 16 to demonstrate what the time frame is in relation to.
	The prior rejection of claims 19-21, 23 and 25 under 112(b) is withdrawn based on Applicant removing the “such as” and “preferably language”.
	The prior rejection of claims 1, 3-11, 13-14, 16 and 19-25 under 112(a) enablement is withdrawn as a result of Applicant removing the limitations directed to prevention.
Examiner’s Note
Applicant's amendments and arguments filed 04/13/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 04/13/2022, it is noted that claims 1, 6, 13, 16, 20-21, 23 and 25 have been amended and no new matter or claims have been added.
New Objection:
The following objection are applied based on Applicant’s claim amendments.
Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 is objected to as the amendment does not cancel a full word “suc.  Appropriate correction is required.

	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 13-14 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072647 (previously applied) in view of WO 01/45716 (Applicant provided).
Regarding claim 1, the limitation of a method for the reduction of stress-induced metabolic derangement in a patient subjected to stress, the method comprising administering to the patient a pharmaceutical composition comprising a physiologically acceptable organic and/or inorganic vanadium compound or complex and further comprising a pharmaceutically acceptable excipient is met by the ‘647 publication teaching a method for maintaining normoglycemia in a mammal in need thereof, preferably a critically ill patient suffering from acute stress (abstract).  A high portion of patients suffering from acute stress develop hyperglycemia [0002].  Thus use of vanadium compounds in controlling hyperglycemia in diabetic patients is known in the art [0013].  The composition is taught to comprise a physiologically acceptable organic and/or inorganic vanadium compound or complex administered to said mammal ([0016], [0034]) a pharmaceutically acceptable carrier [0050].  Maintaining normoglycemia would read on reduction in hyperglycemia, the elected metabolic derangement.
Regarding claim 4, the limitation of wherein the physiologically acceptable organic and/or inorganic vanadium compound or complex is bis(maltolato)oxidovanadium (BMOV) is met by the ‘647 publication teaching BMOV (claim 45).
Regarding claim 5, the limitation of wherein BMOV is the sole active pharmaceutical ingredient is met by the ‘647 publication teaches BMOV being the only tested active ingredient in the composition [0067].
Regarding claim 7, the limitation of wherein the stress is trauma is met by the ‘647 publication teaching the stress is acute stress caused by trauma [0042].
Regarding claim 8, the limitation of wherein the composition is administered intravenously is met by the ‘647 publication teaching intravenously administration [0055].
Regarding claim 13, the limitation of wherein a single dose of the pharmaceutical composition is administered to the patient is met by the ‘331 publication teaching BMOV is administered 7mg/kg 15 minutes prior to the 30 minute ischemia period and infusion was continued through the experiment [0067], thus providing the patient with a single continuous dose of BMOV composition.
Regarding claim 14, the limitation of wherein a dose of pharmaceutical composition comprises between 0.01 mg and 30 mg of vanadium compound per kg body weight of the patient is met by the ‘647 publication teaches 7 mg /kg and 15 mg/kg [0067].
Regarding claim 25, the limitation of wherein the stress that is subjected to the patient is stress caused by trauma occurring during any one or more of surgery is met by the ‘647 publication teaching surgery [0042].
The ‘647 publication does not specifically teach administration to a patient before the patient is subjected to stress (claim 1), at least one at a time point between 96 h and 0 h before the patient is subjected to stress (claim 6).
The ‘716 publication teaches a pharmaceutical composition for the prophylactic treatment of secondary injury of tissue, said secondary injury being induced by primary injury of mainly surrounding tissue and being the result of traumatic event.  The composition includes vanadium compound administered in a single dose and preferably before or immediately or shortly after the traumatic event (abstract).  The vanadium compound is taught to be preferably bis(maltolato)oxovanadium (IV) (page 9, lines 20-25). The ‘716 publication teaches the administration time to be preferably before or immediately or shortly after the traumatic even (abstract) wherein the administration may be at a suitable moment prior to said operation (page 7, lines 10-15), reading on claim 6.    The administration time is taught to be done prior to surgery at a suitable moment and thus teaches a result effective variable and range.
	That being said and in lieu of objective evidence of unexpected results, the administration time can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to administer the composition comprising BMOV prior to trauma such as surgery as the ‘647 publication teaches the administration of BMOV to maintain normoglycermia in response to trauma such as surgery and the ‘716 publication teaches administering BMOV compositions prior to a traumatic event.  Thus one of ordinary skill in the art before the filing date of the claimed invention would be motivated and have an expectation of success in administering a BMOV composition prior to a traumatic even such as surgery based on the teachings of the ‘647 publication and the ‘716 publication.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). 
Regarding claims 22-24, the limitations of the increase in glucose content in the blood of a patient during specific time period compared to a time point before the patient is subjected to stress is an necessary feature in the ‘647 publication and the ‘716 publication as the ‘647 publication teaches the method of administered the claimed composition to the patient subjected to stress, thus the compositions, active step and patient population are taught and therefore must result in the claimed glucose content and the ‘716 publication teaches the timing of administration.   In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functional that are newly cited or is identical to a product instant claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristics relied on" (205 USPQ 594, second column, first full paragraph).

Claims 9-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072647 and WO 01/45716 as applied to claims 1, 3-8, 13-14 and 22-25 and in further view of US 6,268,357 (previously applied) and US 2009/0317372 (previously applied) and Protocols Online.
As mentioned in the above 103 rejection, all the limitations of claims 1, 3-8, 13-14 and 22-25 are taught by the ‘647 publication and the ‘746 publication.
Regarding claim 10, the limitation of wherein the vanadium compound or complex is BMOV is met by the ‘647 publication teaching BMOV [0067].
Regarding claim 20, the limitation of the composition comprises between about 0.01 mg and 30 mg per kg body weight of a patient, wherein administering a dose of the pharmaceutical composition provides for a plasma exposure level of between 25 ng/ml and 2500 ng/ml elemental vanadium is met the ‘647 publication teaches 7 mg /kg and 15 mg/kg [0067] which is administered intravenously to a subject in need thereof (abstract, [0055]).  The ‘647 publication teaches the claimed composition being administered at the claimed concentration by the claimed method, intravenous, and thus would result in the plasma exposure level claimed absent factual evidence to the contrary.
	The ‘647 publication does not specifically teach the composition is an aqueous solution (claim 9, 20) specifically phosphate buffered saline (claim 11).
	The ‘357 patent teaches organic vanadium complex used to treat elevated blood glucose and related disorders (abstract).  The dosage of therapeutic formulation will vary widely depending upon the nature of the disease and frequency of administration, the manner of administration (column 5, lines 1-12).  Carriers are taught to for prepared as liquids (column 5, lines 15-25) and may be prepared as aqueous injections (column 5, lines 49-55).  BMOV is taught to be administered in saline (column 14, lines 5-20).
	The ‘372 publication teaches compounds for treatment of hyperglycemia (abstract).  The compositions may be applied via intravenous delivery routes.  The injectable solution may be prepared by dissolving or dispersing a suitable preparation of the compound in water or water based carrier such as phosphate buffered saline [0046].
	Protocols online teaches phosphate buffered saline is a solution commonly used in biological research contain sodium chloride and sodium phosphate.  The buffer helps maintain a constant pH and the osmolality and ion concentrations usually match those of the human body (page 1, first paragraph).  The preparation contains NaCl, KCl, Na2HPO4, KH2 PO4 and water wherein some solutions do not contain potassium (thus teaching NaH2PO4) (page 2, preparation).  There are many different ways to prepare PBS (page 2, preparation).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use phosphate buffered saline for the pharmaceutically acceptable carrier taught by the ‘647 publication because the ‘357 publication teaches it is known to use saline with BMOV and the ‘372 publication teaches specifically phosphate buffered saline is a form of saline known to be used for compounds treating hypertension.  One of ordinary skill in the art before the filing date of the claimed invention would have an expectation of success in using phosphate buffered saline because the ‘647 publication does not limit the carrier used and the composition is administered intravenously and the ‘372 publication teaches the use of phosphate buffered saline for intravenous administration.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘647 publication teaches administering BMOV and the ‘357 publication teaches saline is known to be used with BMOV.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the concentration of components in the phosphate buffered sale as Protocols Online teaches PBS is a well-known buffered solution contain sodium chloride and sodium phosphate which is matched to the human body and is known to be prepared in many different ways, thus it would have been obvious to the skilled artisan to optimize the ingredients and concentrations in the phosphate saline buffered solution.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).

Claims 16, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072647, WO 01/45716, US 6,268,357, US 2009/0317372 and Protocols Online as applied to claims 1, 3-11, 13-14, 20 and 22-25 and in further view of US 2015/0150836 (previously applied).
As mentioned in the above 103 rejection, all the limitations of claims 1, 3-11, 13-14, 20 and 22-25 are taught by the ‘647 publication, the ‘716 publication, the ’357 publication and the ‘372 publication.
Regarding claim 19, the limitation of wherein the pharmaceutical composition is provided as an aqueous solution and wherein the dose of the pharmaceutical composition comprises between about 0.01 mg and 30 mg of vanadium compound or complex per body weight of the patient is met by the ‘647 publication teaching 7 mg /kg and 15 mg/kg [0067] and the ‘372 publication teaching phosphate buffered saline [0046].
Regarding claim 21, the limitation of wherein the stress to which the patient is subjected to is trauma is met by the ‘647 publication teaching acute stress caused by trauma (claim 34).
	The ‘647 publication does not specifically teach the composition is administered to the patient wherein the first single dose is administered between 96 h and 10 h before the patient is subjected to stress and a second single dose is administered between 8 h and 0 h before the patient is subjected to stress (claim 16).
	 The ‘836 publication teaches dysregulated blood glucose disorder such as transient hyper glycemia that is caused by trauma [0044].  The active agent may be administered intravenously [0057].  The amount of active agent is taught to be vary with the route of administration, nature of the condition being treated and the age and condition of the patient and will ultimately be at the discretion of the attendant physical or clinician [0068].  The suitable dose is general be 10 to 75 mg/kg [0069].  The desired dose may be conveniently be presented in a single dose or as divided doses administered at appropriate interval for example as two, three, four or more sub doses per day [0071].
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that multiple doses within a 24 hour period prior to trauma may be used to treat hyperglycemia using the formulation of the ’647 publication because the ‘836 publication teaches that doses of active agent to treat hyperglycemia may be split into two or more doses and administered in 24 hours.  One of ordinary skill in the art would have a prima facie obvious expectation of success as the ‘647 publication teaches intravenous administration before stress is applied and the ‘836 publication teaches it is known to split treatment into multiple doses and further teaches that the administration of the active agent is an optimizable parameter determined by the attendant physical or clinician.  
	That being said and in lieu of objective evidence of unexpected results, the dosage timing can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 and 7-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,449,204 in view of WO 01/45716. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘204 patent are directed to maintaining normoglycemia or preventing hyperglycemia in a patient exposed to trauma by administering BMOV as the sole active ingredient.  The ‘204 patent does not specifically teach administration to the patient before the patient is subjected to trauma.  The ‘716 publication teaches a pharmaceutical composition for the prophylactic treatment of secondary injury of tissue, said secondary injury being induced by primary injury of mainly surrounding tissue and being the result of traumatic event.  The composition include vanadium compound administered in a single dose and preferably before or immediately or shortly after the traumatic event (abstract).  The vanadium compound is taught to be preferably bis(maltolato)oxovandium (IV) (page 9, lines 20-25). The ‘716 publication teaches the administration time to be preferably before or immediately or shortly after the traumatic even (abstract) wherein the administration may be at a suitable moment prior to said operation (page 7, lines 10-15), reading on claim 6.    The administration time is taught to be done prior to surgery at a suitable moment and thus teaches a result effective variable and range.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to administer the composition comprising BMOV prior to trauma such as surgery as the ‘204 patent teaches the administration of BMOV to maintain normoglycermia in response to trauma such as surgery and the ‘716 publication teaches administering BMOV compositions prior to a traumatic event.  

Claims 1, 3-5 and 7-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/571,953 (reference application) , now US patent 11,179,401 in view of WO 01/45716. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘401 patent are directed to maintaining normoglycemia or preventing hyperglycemia in a patient exposed to trauma by administering BMOV as the sole active ingredient intravenously.  The ‘401 patent does not specifically teach administration to the patient before the patient is subjected to trauma.  The ‘716 publication teaches a pharmaceutical composition for the prophylactic treatment of secondary injury of tissue, said secondary injury being induced by primary injury of mainly surrounding tissue and being the result of traumatic event.  The composition include vanadium compound administered in a single dose and preferably before or immediately or shortly after the traumatic event (abstract).  The vanadium compound is taught to be preferably bis(maltolato)oxovandium (IV) (page 9, lines 20-25). The ‘716 publication teaches the administration time to be preferably before or immediately or shortly after the traumatic even (abstract) wherein the administration may be at a suitable moment prior to said operation (page 7, lines 10-15), reading on claim 6.    The administration time is taught to be done prior to surgery at a suitable moment and thus teaches a result effective variable and range.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to administer the composition comprising BMOV prior to trauma such as surgery as the ‘401 patent teaches the administration of BMOV to maintain normoglycermia in response to trauma such as surgery and the ‘716 publication teaches administering BMOV compositions prior to a traumatic event.  

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the objections and rejections under 112(b) and 112(a).
	In response, the previous objections and rejections under 112(b) and 112(a) have been withdrawn.
	103 over the ‘647 publication and the ‘716 publication:
	Applicant argues the ‘716 publication relates to treatment of prophylactic treatment of secondary injury of tissue, said second injury being induced by primary injury.  The ‘716 thus teaches the administration of vanadium after a primary injury has already occurred i.e. the ‘716 publication application teaches that the stress inducing even (primary injury) need already have occurred before the vanadium compound is administered.  The ‘716 publication is entirely silent on treatments of stress induced hyperglycemia.
In response, the ‘647 publication teaches method of maintaining normoglycemia in a mammal suffering from acute stress [0013] comprises vanadium compounds ([0016], [0034]).  The ‘716 publication teaches vanadium being administered in a single dose preferably before or immediately after the traumatic event (abstract). It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to administer the composition comprising BMOV prior to trauma such as surgery as the ‘647 publication teaches the administration of BMOV to maintain normoglycermia in response to trauma such as surgery and the ‘716 publication teaches administering BMOV compositions prior to a traumatic event.  Thus one of ordinary skill in the art before the filing date of the claimed invention would be motivated and have an expectation of success in administering a BMOV composition prior to a traumatic even such as surgery based on the teachings of the ‘647 publication and the ‘716 publication.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)).
It is noted that the instant claims require the composition to be administered before the patient is subjected to stress.  The ‘716 publication teaching administration before secondary injury (secondary stress) which meets limitations as it is administered prior to stress.  The instant claims do not require this stress to be the only stress or the first (primary) stress to the patient.  Thus, Applicant is arguing limitations not present in the instant claims. 
Applicant argues the ‘357 patent, the ‘372 publication and the ‘836 publication do not cure the deficiencies of the ’647 publication and the ‘716 publication.
In response, Applicant’s arguments regarding the ‘647 publication and the ‘716 publication are addressed as first presented.
Double Patenting:
Applicant argues the double patenting rejections be held in abeyance.
In response, the double patenting rejection are maintained for reasons of record as Applicant has presented no substantive arguments.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613